REDUCTION OF ERROR IN TESTING
FRICTION AND WEAR WITH THE USE OF
HIGH-SPEED RECIPROCATING MOTION



EXAMINER’S COMMENT

The drawings filed on January 29, 2020 and amended on March 12, 2020 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to this action. Correction will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the element numbers 142 and 460 which are not set forth in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action.

REASONS FOR ALLOWANCE

Claims 1 - 13 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for performing a measurement of wear and friction characteristics of a material sample, comprising:
a) applying a vertical force to the first end with a rod pusher of the apparatus to reposition the sample holder vertically with respect to the bushing and with respect to a linear vertical bearing separating the sample holder from the bushing; and/or
b) transferring said vertical force to the vertical force sensor through a horizontally-sliding element positioned between the rod pusher and the vertical force sensor,
in order to at least reduce an amplitude of a tilting motion of the sample holder with respect to a first axis of the bushing caused when a relative motion between the sample and the auxiliary body is present.

Claims 2 - 6 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 7 has been found to be allowable over the prior art because the prior art fails to teach or suggest an apparatus for measurement of wear and friction characteristics of a material sample, comprising:

a) a linear vertical bearing disposed in the bushing and separating the sample holder from the bushing; and/or
b) a horizontally-sliding element disposed between the rod pusher and the vertical force sensor,
wherein the apparatus is configured to at least reduce an amplitude of a tilting motion of the sample holder with respect to the first axis of the bushing caused when a relative motion is present between the sample and an auxiliary body brought in contact with the sample.

Claims 8 - 10 have been found to be allowable due to, at least, the claims’ dependency on claim 7.

Independent claim 11 has been found to be allowable over the prior art because the prior art fails to teach or suggest an apparatus for measurement of wear and friction characteristics of a material sample, comprising the combination of:
a sample holder having a first end with a ball bearing attached to the first end and a second end dimensioned to hold the material sample;
a bushing dimensioned to accommodate the sample holder therein to permit reversible repositioning of the sample holder along a first axis of the bushing;
a horizontal force sensor connected to the bushing;
a vertical force sensor operably connected to the sample holder at a first end thereof; and
a member between the vertical force sensor and the ball bearing configured to contact the ball bearing in operation of the apparatus.

Claims 12 and 13 have been found to be allowable due to, at least, the claims’ dependency on claim 11.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private

PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.









/Eric S. McCall/Primary Examiner
Art Unit 2856